DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7, 9-12, and 18-22 are current in the application.  Claims 1-7, 9-12, and 18-22 are currently under examination. Claims 8 and 13-17 have been cancelled by Applicant. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7,  9-12, and 18-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Norton et al (US 2011/0053020 A1, cited in IDS) in view of Ruberu et al, and further in view of Sun et al (US 2009/0004552 A1).
Regarding claim 1, Norton et al teaches a process comprising: a reversible catalyzed dehydrogenation of saturated compounds to produce aromatic compounds (para. 0006, e.g. cyclohexane to benzene + hydrogen gas, methylcyclohexane to toluene + hydrogen gas, or decalin to naphthalene + hydrogen gas, para. 0112) with noble metal catalyst nanoparticles (para. 0063) supported on e.g. semiconductor nanoparticles (para. 0063) and a reversible hydrogenation of the dehydrogenated aromatic compound for use as a hydrogen storage medium (e.g. reversing cyclohexane to benzene, methylcyclohexane to toluene, or decalin to naphthalene, para. 0112)  where the cycloalkane/saturated compound is liquid for ease of handling, delivery and storage (para. 0031, 0034, 0107). 
Norton et al does not explicitly teach that the dehydrogenation process is a photo-driven catalyzed hydrogen (H2) generation wherein said photo-driven catalyzed dehydrogenation is conducted in the presence of visible light or at a temperature between 10 degrees Celsius to 70 degrees Celsius.
In the same field (dehydrogenation of aromatic compounds) Ruberu et al teaches using noble metal-semiconductor nanoparticles (Fig. 3 p. 2800) as photocatalyst for dehydrogenation of aromatic compounds and production of hydrogen (p. 2799 left col. para. 1) and that the reaction proceeds at room temperature (i.e. 25 degrees Celsius, p. 2801 left col. para. 3, which falls within the claimed temperature range of 10 degrees Celsius to 70 degrees Celsius; a specific example in the prior art which is within a claimed range anticipates the range; see MPEP 2131.03.I and  Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985)). Ruberu et al teaches that this allows room-temperature photochemical dehydrogenation and hydrogen production while driving the reaction only with light and with a TON upward of 10,000. (p. 2801 left col. para. 3)  
Neither Norton et al nor Ruberu et al explicitly teaches that the nanoparticles are prepared by chemical reduction of a noble metal precursor in the presence of semiconductor particles in an aqueous solution.  
In the same field of endeavor (noble metal-semiconductor nanoparticle catalysts, para. 0034) Sun et al teaches preparing nanoparticles by immersing metal oxide nanowires (e.g. of semiconductor materials including SnO2, para. 0034) in an aqueous solution of platinum precursor compound (para. 0047) and adding sodium borohydride and sodium hydroxide to the aqueous solution to chemically deposit platinum nanoparticles onto the metal oxide nanowires. (para. 0047)  Sun et al teaches that these nanowires with platinum effectively utilize the noble metal nanoparticles, have an enhanced catalyst support element for the Pt-MOx, and have improved mass transport/gas permeability if/when the nanowires form a 3D network. (para. 0034)
Therefore, it would have been obvious, to one of ordinary skill in the art at the time of filing, to modify the process of Norton et al by using the noble metal-semiconductor nanoparticles as photocatalyst for dehydrogenation of aromatic compounds and production of hydrogen, as taught by Ruberu et al, as this allows room-temperature photochemical dehydrogenation and hydrogen production while driving the reaction only with light and with a TON upward of 10,000, (p. 2801 left col. para. 3) , and to further modify the process of Norton et al and Ruberu et al by using a metal nanoparticle-semiconductor catalyst produced by preparing an aqueous dispersion of semiconductor nanoparticle, adding an aqueous solution of inorganic/noble metal particle precursor to the aqueous dispersion, and then adding a reducing agent to reduce the palladium, gold, or silver precursor into palladium, gold, or silver nanoparticles supported on the semiconductor nanoparticles, as taught by Sun et al, as these nanowires with platinum effectively utilize the noble metal nanoparticles, have an enhanced catalyst support element for the Pt-MOx, and have improved mass transport/gas permeability if/when the nanowires form a 3D network. (para. 0034)
Regarding claim 2, Ruberu et al teaches wherein said visible light comprises a wavelength greater than about 400 nm. (i.e. visible light, p. 2799 left col. para. 1, or 575 nm lamps, p. 2799 left col. para. 2)
Regarding claim 3, Norton et al teaches wherein said carbocyclic aromatic compound is comprising a monocarbocyclic or polycarbocyclic aromatic compound. (e.g. benzene, toluene, naphthalene, para. 0112) Ruberu et al also teaches wherein said carbocyclic aromatic compound is comprising a monocarbocyclic or polycarbocyclic aromatic ring. (Abstract)
Regarding claim 4, Ruberu et al teaches wherein said compound comprises at least one carbocyclic aromatic compound is in a substantially liquid state between about 20 to about 50°C. (i.e. that the reaction proceeds at room temperature [25 degrees Celsius], p. 2801 left col. para. 3; which falls within the claimed temperature range of 20 degrees Celsius to 50 degrees Celsius; a specific example in the prior art which is within a claimed range anticipates the range; see MPEP 2131.03.I and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, Norton et al teaches dehydrogenation reactions of cyclohexane to benzene, methylcyclohexane to toluene, or decalin to naphthalene, para. 0112)  where the cycloalkane/saturated compound is liquid for ease of handling, delivery and storage (para. 0031, 0034, and 0107). 
Regarding claim 5, Norton et al teaches wherein said compound comprises at least one carbocyclic aromatic compound comprising e.g. benzene or toluene. (para. 0112)
Regarding claim 6, Ruberu et al teaches wherein said compound comprising at least one saturated carbocyclic compound is in a substantially liquid state between about 5 to about 80°C. (i.e. that the reaction proceeds at room temperature [25 degrees Celsius], p. 2801 left col. para. 3; which falls within the claimed temperature range of 20 degrees Celsius to 50 degrees Celsius; a specific example in the prior art which is within a claimed range anticipates the range; see MPEP 2131.03.I and Titanium Metals Corp. v. Banner,
Regarding claim 7, Norton et al teaches wherein said compound comprising at least one saturated carbocyclic compound is cyclohexane. (para. 0112) 
Regarding claim 9, Norton et al teaches wherein said metal of said metal@NP is gold, silver, platinum, ruthenium, rhodium, palladium, osmium, iridium or a combination thereof. (para. 0012, 0100, para. 0042) Ruberu et al also teaches wherein said metal comprises e.g. Pt or Pd (Table 1, p. 2799)
Regarding claim 10, Norton et al teaches wherein said NP comprises TiO2, GaN, Al2O3 or a combination thereof. (para. 0064)  
Regarding claim 11, Ruberu et al teaches wherein said catalyzed dehydrogenation is conducted at a temperature of from about 20 to about 50°C; i.e. that the reaction proceeds at room temperature [25 degrees Celsius], p. 2801 left col. para. 3; which falls within the claimed temperature range of 20 degrees Celsius to 50 degrees Celsius; a specific example in the prior art which is within a claimed range anticipates the range; see MPEP 2131.03.I and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, Norton et al teaches dehydrogenation reactions of cyclohexane to benzene, methylcyclohexane to toluene, or decalin to naphthalene, para. 0112)  where the cycloalkane/saturated compound is liquid for ease of handling, delivery and storage (para. 0031, 0034, and 0107).
Regarding claim 12, Ruberu et al teaches wherein said catalyzed hydrogenation is conducted at a temperature of from about 20 to about 50°C. (i.e. that the reaction proceeds at room temperature [25 degrees Celsius], p. 2801 left col. para. 3; which falls within the claimed temperature range of 20 degrees Celsius to 50 degrees Celsius; a specific example in the prior art which is within a claimed range anticipates the range; see MPEP 2131.03.I and Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Furthermore, Norton et al teaches dehydrogenation reactions of cyclohexane to benzene, methylcyclohexane to toluene, or decalin to naphthalene, para. 0112) where the 
Regarding claim 18, Ruberu et al teaches that the catalyzed hydrogenation proceeds in the dark (p. 2800 right col. para. 1) 
Regarding claim 19, Sun et al teaches wherein said chemical reduction of said noble metal precursor comprises a borohydride mediated reduction using a borohydride reagent.  (para. 0047)
Regarding claim 20, the Examiner is reading the addition of 1 M NaOH in Sun et al as creating an alkaline pH in the aqueous solution.  (Sun et al, para. 0047)
Regarding claim 21, Sun et al teaches wherein said chemical reduction of said noble metal precursor comprising said borohydride reagent is conducted in the presence of an inorganic hydroxide-containing base.  (para. 0047)
Regarding claim 22, similar methods can reasonably be expected to yield products which inherently have the same properties (i.e. said metal@NP comprises an amount of said noble metal to said NP from about 0.1 to 5% wt./wt.); see In re Spada, 911 F.2d 705, 15 USPQ 2d 1655 (CAFC 1990); In re DeBlauwe 736 F.2d 699, 222 USPQ 191 (CAFC 1984); In re Wiegand 182 F.2d 633, 86 USPQ 155 (CCPA 1950). 
Response to Arguments
Applicant's arguments filed June 3, 2020 have been fully considered but they are not persuasive with respect to the reactants and the temperature of the reactants. Applicant argues on pages 5-7 of the Remarks that Norton et al does not explicitly teach that the hydrogenation reaction temperature for the liquid saturated carbocyclic compound is between about 10 degrees Celsius to about 70 degrees Celsius, and that the dehydrogenation reaction temperature for the liquid aromatic carbocyclic compound is between about 10 degrees Celsius to about 70 degrees Celsius.  This argument is not found persuasive, as Ruberu et al explicitly teaches a room-temperature reversible hydrogenation/dehydrogenation may be heated to vaporize the reactant and be adsorbed onto the catalyst, but does not require that the hydrogenated reactant must be heated/vaporized to make contact with the catalyst.  Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971); MPEP 2123.II. Norton et al explicitly teaches that the reactant producing hydrogen may be liquid (para. 0104) and that it is desired to have the hydrogen-containing molecular species be liquid, for ease of handling, delivery, and storage.  (para. 0106, 0034) Norton et al further teaches that the nanostructured catalyst may be modified or tuned to work with a liquid reactant.  (para. 0096)
Applicant’s arguments, see Remarks pages 5-7, filed June 3, 2020, with respect to the rejection(s) of claim(s) 1-7 and 9-12 under 35 U.S.C. 103 as not teaching a nanocatalyst formed in aqueous solution have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Norton et al, Ruberu, and Sun et al as set forth above.
Conclusion
Claims 1-7, 9-12 and 18-22 are rejected. Claims 8 and 13-17 have been cancelled by Applicant. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2015/0224484 A1 (hydrogenation catalyst comprising metallic nanoparticles with a nitrogen-doped reduced graphene oxide support); US 2015/0080614 A1 (hydrogenation of phenol with a Pt-Ce oxide catalyst); US 2015/0071980 A1 (method of making metal nanoparticles on a titanate carrier); US 9,096,431 B2 (method of making nanoparticle decorated nanostructured material); US .
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN M RAPHAEL whose telephone number is (571)270-5991.  The examiner can normally be reached on Monday 1:00 pm-5:00 pm, Tuesday 12 pm-4 pm, and Wednesday-Friday, 1:00 pm -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on 571-272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 


COLLEEN M. RAPHAEL
Examiner
Art Unit 1794



/C.M.R/Examiner, Art Unit 1794    

/NICHOLAS A SMITH/Primary Examiner, Art Unit 1794